                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ROBERT CARMACK,

        Plaintiff,                                 Case No. 18-cv-11018
                                                   Hon. Matthew F. Leitman
v.

CITY OF DETROIT, et al.,

     Defendants.
__________________________________________________________________/
        ORDER (1) DENYING DEFENDANTS’ MOTION TO VACATE
      PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL (ECF #57), (2)
       DISMISSING CLAIMS AGAINST DEFENDANT GABE LELAND
       WITHOUT PREJUDICE, (3) DENYING AS MOOT DEFENDANT’S
     MOTION FOR SUMMARY JUDGMENT (ECF #55), AND (4) DENYING
         AS MOOT DEFENDANT’S MOTION TO COMPEL (ECF #18)

        In this action, Plaintiff Robert Carmack alleges, among other things, that

Defendants the City of Detroit, the Detroit Building Authority, and Michael Duggan

wrongfully retaliated against him for exercising his First Amendment rights. (See

Am. Compl., ECF #16.) Carmack further alleges that Defendant Gabe Leland

extorted him and converted his personal property in violation of Michigan law. (See

id.)

        On July 11, 2018, the City of Detroit and Duggan filed a motion to dismiss

the claims Carmack brought against them. (See ECF #22.) The Detroit Building

Authority also filed a motion to dismiss Carmack’s claims. (See ECF #31.)


                                         1
        The Court held a hearing on the two motions to dismiss on November 29,

2018. (See ECF #49.) Following that hearing, Carmack filed a notice of voluntarily

dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i) with respect to

his claims against the City of Detroit, Duggan, and the Detroit Building Authority.

(See Notice of Dismissal, ECF #51.) In the notice, Carmack expressed his desire to

continue prosecuting his state-law claims against Leland in this Court.          He

recognized, however, that his “remaining state-law claims against [] Leland may

now have to be adjudicated … in a separate state-court action.” (ECF #51 at Pg. ID

917.)

        The Court now turns to three pending motions in this action: (1) the City of

Detroit and Duggan’s motion to vacate Carmack’s notice of voluntary dismissal (see

ECF #57), (2) Carmack’s motion to compel Leland to respond to certain discovery

requests (see ECF #18), and (3) Carmack’s motion for summary judgment with

respect to his claims against Leland (see ECF #55).

                                          I

        The Court declines to vacate Carmack’s notice of voluntary dismissal. The

rule under which Carmack filed that notice, Rule 41(a)(1)(A)(i), provides that a

“plaintiff may dismiss an action without a court order by filing [] a notice of

dismissal before the opposing party serves either an answer or a motion for summary

judgment.” A notice of voluntary dismissal under that rule is “is self-effectuating”


                                          2
and “effective immediately” upon the filing of a Rule 41 notice. Ammot v. Kassel, 1

F.3d 441, 444-45 (6th Cir. 1993).

      Here, the City of Detroit, Duggan, and the Detroit Building Authority have

not filed an answer to Carmack’s Amended Complaint or a motion for summary

judgment. And the Court declines to treat their motions to dismiss as motions for

summary judgment filed pursuant to Federal Rule of Civil Procedure 56. See id. at

444 (declining to “follow those cases which ‘treat’ motions to dismiss filed pursuant

to Rule 12(b)(6) as summary judgment motions for the purpose of barring voluntary

dismissal”). Accordingly, Carmack was entitled to voluntarily dismiss his claims

against the City of Detroit, Duggan, and the Detroit Building Authority under Rule

41(a)(1), and the Court considers those claims dismissed.

      The City of Detroit and Duggan counter that “a court may decline to permit a

voluntary dismissal when required to avoid short-circuiting the judicial process, or

to safeguard the interests of persons entitled to the court’s special protection.” (ECF

#57 at Pg. ID 1080, quoting Green v. Nevers, 111 F.3d 1295 (6th Cir. 1997)). But

this exception is both “rare and highly unusual.” Li v. Recellular, Inc., 2010 WL

1526379, at ** 3-4 (E.D. Mich. Apr. 16, 2010) (refusing to extend exception

described in Green and finding case distinguishable on its facts). The City of Detroit

and Duggan have cited just one case from this circuit in which a court rejected a

dismissal under Rule 41(a)(1) – Green, supra – and the circumstances of Green are


                                          3
nothing like the circumstances that exist here. The Court therefore DENIES their

motion to vacate Carmack’s notice of voluntary dismissal (see ECF #57), and the

claims against the City of Detroit, Duggan, and the Detroit Building Authority

remain dismissed.

      However, as the Court noted in its December 7, 2017, order concerning

Defendants’ possible sanctions motions (see ECF #54), the Court’s preliminary

research appears to indicate that notwithstanding Carmack’s notice of voluntary

dismissal, the Court retains jurisdiction to adjudicate Defendants’ request for

sanctions. See, e.g., Red Carpet Studios Division of Source Advantage, Ltd. v. Sater,

465 F.3d 642, 644-45 (6th Cir. 2006) (holding that district court had jurisdiction to

impose sanctions under 28 U.S.C. § 1927 after case was voluntarily dismissed

because, among other things, the “court’s jurisdiction to issue sanctions under 28

U.S.C. § 1927 or pursuant to a court’s inherent authority is ever present”).       The

Court has asked the parties to brief this jurisdictional issue, and it will resolve that

question when it rules on the parties’ currently-pending motions for sanctions.

                                          II

      Following Carmack’s dismissal of his claims against the City of Detroit,

Duggan, and the Detroit Building Authority, the only claims that remain in this

action are Carmack’s state-law extortion and conversion claims against Leland. The

Court declines to retain jurisdiction over those claims.


                                           4
      Under 28 U.S.C. § 1367(c)(3), a district court “may decline to exercise

supplemental jurisdiction” over state-law claims where the court “has dismissed all

claims over which it has original jurisdiction.” When “all federal claims are

dismissed before trial, the balance of considerations usually will point to dismissing

the state law claims.” Gamel v. City of Cincinnati, 625 F.3d 949, 952 (6th Cir. 2010).

      Carmack has not persuaded the Court that it should depart from the “usual[]”

rule. Carmack’s remaining state-law claims, and Leland’s defenses to those claims,

present somewhat unusual issues of state law that, under these circumstances, are

best resolved by the Michigan state courts. Moreover, this action is in its very early

stages, so dismissing Carmack’s claims against Leland and requiring Carmack to re-

file those claims, if at all, in state court, will not result in a meaningful duplication

of effort or waste of judicial resources.

      Accordingly, this Court declines to exercise supplemental jurisdiction over

Carmack’s remaining state-law claims against Leland, and it DISMISSES those

claims WITHOUT PREJUDICE.

                                            III

      Given that the Court has dismissed Carmack’s state-law claims against

Leland, it DENIES AS MOOT Carmack’s two pending motions related to those

claims: (1) Carmack’s motion to compel Leland to respond to certain discovery




                                            5
requests (ECF #18) and (2) Carmack’s motion for summary judgment with respect

to his claims against Leland (ECF #55).

                                          IV

      For all of the reasons stated above, IT IS HEREBY ORDERED that:

       The City of Detroit and Duggan’s motion to vacate Carmack’s notice of
         voluntary dismissal (ECF #57) is DENIED;
       Carmack’s state-law claims against Leland are DISMISSED WITHOUT
         PREJUDICE; and
       Carmack’s motions (1) to compel Leland to respond to certain discovery
         requests (ECF #18) and (2) for summary judgment with respect to his
         claims against Leland (ECF #55) are DENIED AS MOOT.


                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: January 24, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on January 24, 2019, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                          6
